Title: To George Washington from Jedediah Huntington, 23 February 1784
From: Huntington, Jedediah
To: Washington, George



Dear Sir,
Norwich [Conn.] Febrr. 23. 1784

Your Favor of the 28th of Decr did not reach me before last Week. I shall not fail to give Notice either by Letter or in Person, to the Delegates from this States’ Society, of the time appointed for the general meeting of the Cincinnati. I have the Honor to be, most respectfully, Dear Sir, your very humble Servant

Jed. Huntington

